Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                      PageID.403       Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

CEDRIC BELL, #248097,

         Plaintiff,                                                 Civil Action No. 20-CV-10193

vs.                                                                 HON. BERNARD A. FRIEDMAN

STATE OF MICHIGAN ADMINISTRATIVE
BOARD OF CLAIMS, et al.,

      Defendants.
_______________________________________/

                         OPINION AND ORDER OF PARTIAL DISMISSAL

                   This matter is presently before the Court on the Court’s review of the complaint.

Plaintiff, a Michigan prisoner, has filed a pro se civil rights complaint pursuant to 42 U.S.C. §

1983. The Court has granted him leave to proceed without prepayment of the filing fee under 28

U.S.C. § 1915(a)(1). For the reasons explained below, the Court shall dismiss the complaint in

part pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

I. Background

                   The allegations in the complaint concern events that occurred while plaintiff was

confined at Cotton Correctional Facility in Jackson, Michigan.1 The allegations involve the

denial       of   plaintiff’s   complaints   or   grievances,   a    false   misconduct    report,   the

confiscation/destruction of plaintiff’s personal property, the withholding of evidence, and issues

with plaintiff’s medical accommodations and treatment. Plaintiff asserts claims of supervisory

liability, conspiracy, race discrimination, denial of equal protection, retaliation, excessive force,

and denial of medical care, in violation of his rights under the First, Eighth, and Fourteenth



         1
             Plaintiff is currently confined at Lakeland Correctional Facility in Coldwater, Michigan.
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                    PageID.404       Page 2 of 13



Amendments. Defendants, sued in their individual and official capacities, are the State of

Michigan Administrative Board of Claims (and/or its unidentified members); Michigan

Department of Corrections (“MDOC”)2 Director Heidi Washington; Cotton Correctional Facility

Warden K. Lindsey; Corrections Officers Brandon Payne, Nathan Root, “Sims,” Josh Curtis, and

“Rual”; and RN “Russell.”3 Plaintiff seeks declaratory relief, injunctive relief, and monetary

damages. Having reviewed the complaint, the Court shall dismiss it in part pursuant to §§

1915(e)(2)(B) and 1915A(b) for failure to state a claim upon which relief may be granted and on

the basis of sovereign immunity.

II. Legal Standards

               Under the Prison Litigation Reform Act of 1996, the Court is required to sua sponte

dismiss an in forma pauperis complaint if it determines that the action “(i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against a government entity, or officers or

employees of a government entity, that “(1) is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). A complaint “is frivolous where it lacks an arguable basis



       2
         The MDOC is not named as a defendant in the complaint’s caption, but it is listed as a
defendant in paragraph 97 of the complaint. Even if plaintiff intended to name the MDOC as a
defendant, claims against this entity are barred by the Eleventh Amendment. See Adams v.
Calhoun Cty., No. 18-1867, 2019 WL 3501815, at *2 (6th Cir. Apr. 24, 2019) (citing Sims v. Mich.
Dep’t of Corr., 23 F. App’x 214, 215 (6th Cir. 2001)).
       3
        Plaintiff indicates that RN Russell is not an MDOC employee: “Defendant Russell is an
RN Nurse for the Michigan Department of Corrections, contracted by Corizon Health . . . .”
Compl. ¶ 12.

                                                  2
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                  PageID.405       Page 3 of 13



either in law or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v.

Williams, 490 U.S. 319, 325 (1989)).

               A pro se civil rights complaint is “h[e]ld to less stringent standards than formal

pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless,

Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and plain statement

of the claim showing that the pleader is entitled to relief,” as well as “a demand for the relief

sought.” Fed. R. Civ. P. 8(a)(2)-(3). The purpose of the “short and plain statement of the claim”

requirement is to “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). While this notice pleading standard does not require detailed factual

allegations, it does require more than the bare assertion of legal conclusions. Id. Rule 8

“demands more than an unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

“Factual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555-56 (citations and footnote omitted).

               “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.

Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Parma Heights, 437 F.3d

                                                 3
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                   PageID.406       Page 4 of 13



527, 533 (6th Cir. 2006)). Additionally, a plaintiff must allege that the deprivation of his rights

was intentional. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S.

327, 333-36 (1986). With these standards in mind, the Court concludes that the complaint is

subject to partial dismissal.

III. Discussion

               First, to the extent plaintiff asserts claims against Director Washington, Warden

Lindsey, and Corrections Officer Curtis that are based upon their supervisory roles over other

defendants such claims must be dismissed. It is well settled that a civil rights plaintiff must allege

the personal involvement of a defendant to state a claim under § 1983 and that liability cannot be

based upon a theory of respondeat superior or vicarious liability. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691-92 (1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009); Taylor v.

Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995) (stating that a plaintiff must allege facts

showing that the defendant participated, condoned, encouraged, approved, or knowingly

acquiesced in the alleged misconduct to establish liability under § 1983). “[L]iability under §

1983 must be based on active unconstitutional behavior . . . .’” Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999) (quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

Thus, the plaintiff in this case cannot hold Director Washington, Warden Lindsey, or Corrections

Officer Curtis liable under § 1983 for the conduct of an employee or subordinate because he does

not allege that they were personally involved in the allegedly unconstitutional behavior. See

Martin v. Harvey, 14 F. App’x 307, 309 (6th Cir. 2001) (stating that “the doctrine of respondeat

superior does not apply in § 1983 lawsuits to impute liability onto supervisory personnel” and

rejecting a supervisory liability claim because plaintiff “has not alleged that defendant . . .

condoned or otherwise approved of the alleged [misconduct]” (internal citations omitted)).

                                                  4
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                    PageID.407        Page 5 of 13



               Second, to the extent plaintiff alleges that Director Washington and Warden

Lindsey violated his constitutional rights by denying his complaints or grievances, Compl. ¶ 30,

he fails to state a claim for relief. “Although a prisoner has a First Amendment right to file

grievances against prison officials, . . . a state has no federal due process obligation to follow all

of its grievance procedures.” Carlton v. Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003) (internal

citations omitted). Moreover, an inmate does not have a “constitutionally protected due process

right to unfettered access to prison grievance procedures,” Walker v. Mich. Dep’t of Corr., 128 F.

App’x 441, 445 (6th Cir. 2005) (collecting cases), and does not have a “constitutional right to an

effective prison grievance procedure.” Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003)

(internal citations omitted). Thus, “Section 1983 liability may not be imposed simply because a

defendant denied an administrative grievance or failed to act based upon information contained in

a grievance.” Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (citing Shehee, 199

F.3d at 300). In the present case, to the extent plaintiff is dissatisfied with the investigation of his

complaints or the denial of his grievances, he fails to state a claim upon which relief may be granted

because he has not alleged a violation of a constitutional right, which “is required in order to obtain

relief under § 1983.” Walker, 128 F. App’x at 445. See also Carlton, 76 F. App’x at 644

(concluding that plaintiff did not state a claim by alleging that a deputy warden “had failed to

properly investigate his grievance”).

               Third, plaintiff is not entitled to relief on his claim that is based on allegations that

Corrections Officers Payne and Root filed a false misconduct report. Compl. ¶¶ 20-23. “[T]he

Sixth Circuit has . . . concluded that filing a false misconduct report is not cruel and unusual

punishment under the Eighth Amendment.” McDaniel v. Bechard, No. 15-13892, 2017 WL

5712898, at *5 (E.D. Mich. Nov. 28, 2017) (internal citations omitted). It has also “held that false

                                                   5
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                  PageID.408       Page 6 of 13



accusations of misconduct filed against an inmate do not constitute a deprivation of constitutional

rights where the charges subsequently are adjudicated in a fair hearing.” Cozier v. Cady, No.

2:12-CV-10012, 2012 WL 1555208, at *3 (E.D. Mich. Apr. 30, 2012) (citing Cromer v.

Dominguez, 103 F. App’x 570, 573 (6th Cir. 2004)). “The mere filing of administrative charges

that are not ultimately sustained does not constitute a violation of the Constitution.” Baggett v.

Wigginton, 875 F.2d 861 (6th Cir. 1989). In the instant matter, plaintiff has not shown that the

filing of an allegedly false misconduct report violated his constitutional rights, particularly given

that the misconduct charge was eventually dismissed by an Administrative Law Judge. See

Compl. ¶ 38. Therefore, plaintiff cannot maintain a § 1983 claim based on the misconduct report.4

               Fourth, plaintiff is not entitled to relief on his claim regarding the alleged

confiscation/destruction of personal property by Corrections Officers Payne, Root, and Sims. Id.

¶¶ 25-26, 95. The negligent or intentional deprivation of a prisoner’s property does not violate

due process if adequate state remedies are available to redress the wrong. Hudson v. Palmer, 468

U.S. 517, 533 (1984). The Sixth Circuit has explained that

               in section 1983 damage suits claiming the deprivation of a property interest
               without procedural due process of law, the plaintiff must plead and prove
               that state remedies for redressing the wrong are inadequate. In a
               procedural due process case under section 1983, the plaintiff must attack
               the state’s corrective procedure as well as the substantive wrong.

Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). The Sixth Circuit has determined that

“Michigan provides several adequate post-deprivation remedies.” Copeland v. Machulis, 57 F.3d

476, 480 (6th Cir. 1995).      Plaintiff does not allege that Michigan’s judicial remedies are




       4
          The Court notes that the portion of plaintiff’s retaliation claim involving the misconduct
report is not subject to dismissal.

                                                 6
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                   PageID.409      Page 7 of 13



inadequate or that it would be futile to present his claim in the Michigan state courts. In fact,

plaintiff indicates that he received $124.12 for the loss of his property through state procedures

from the State of Michigan Administrative Board of Claims. Compl. ¶¶ 77-79, 89. Therefore,

plaintiff’s claim regarding the alleged confiscation/destruction of his personal property fails.5

               To the extent plaintiff challenges the State of Michigan Administrative Board of

Claims’ monetary reimbursement decision, plaintiff is also not entitled to relief. This Court does

not serve as a state appellate court to review the substance of such determinations. “Due process

only requires that an adequate post-deprivation remedy be available when the deprivation of

property occurs.” Barhite v. Trierweiler, No. 2:13-CV-169, 2014 WL 5782638, at *9 (W.D.

Mich. Nov. 6, 2014) (internal citation omitted). “[I]n order to satisfy due process, the post-

deprivation remedy does not have to guarantee a successful outcome, nor is required to provide

relief equivalent to that available in a § 1983 action.” Id. Additionally, plaintiff’s allegations

that the State of Michigan Administrative Board of Claims based its decision upon some improper

factor or motivation are purely speculative and conclusory. “Conclusory, unsupported allegations

of the deprivation of rights protected by the United States Constitution or federal laws are

insufficient to state a claim” under § 1983. Lanier v. Bryant, 332 F.3d 999, 1007 (6th Cir. 2003)

(citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987), and Chapman v. City

of Detroit, 808 F.2d 459, 465 (6th Cir. 1986)). Therefore, plaintiff fails to state a claim under §

1983 upon which relief may be granted to the extent he alleges that the State of Michigan

Administrative Board of Claims and/or its decision violated his constitutional rights.




       5
          The Court notes that the portion of plaintiff’s retaliation claim involving the
confiscation/destruction of his personal property is not subject to dismissal.

                                                  7
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                   PageID.410       Page 8 of 13



               Fifth, plaintiff fails to state a conspiracy claim against defendants. Plaintiff alleges

that “Defendants Payne and Root conspired and filed a false report of disciplinary conduct

violation of disobeying a direct order.” Compl. ¶¶ 23, 92. Plaintiff alleges that Sims conspired

with Payne “and broke the property seals on all personal property without authorization.” Id. ¶

95. Plaintiff also alleges that “[a]ll defendants have . . . conspired as defendants all [sic]

deprivation of property and constitutional rights were violated.” Id. ¶ 83. To state a conspiracy

claim under § 1983, a plaintiff must show “that there was a single plan, that the alleged

coconspirator shared in the general conspiratorial objective, and that an overt act was committed

in furtherance of the conspiracy that caused injury to the complainant.” Memphis, Tenn. Area

Local, Am. Postal Workers Union, AFL-CIO v. City of Memphis, 361 F.3d 898, 905 (6th Cir. 2004)

(quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). “In this circuit, . . . conspiracy

claims must be pled with some degree of specificity and . . . vague and conclusory allegations

unsupported by material facts will not be sufficient to state such a claim under § 1983.”

Moldowan v. City of Warren, 578 F.3d 351, 395 (6th Cir. 2009) (alterations added) (internal

citation and quotation marks omitted). In the present case, plaintiff’s allegations of conspiracy

are vague and conclusory and are therefore insufficient to state a claim under § 1983.

               Sixth, plaintiff fails to state a race discrimination claim against defendants.

Plaintiff alleges that “[a]ll defendants have displayed invidious discrimination based on race.”

Compl. ¶¶ 83, 98. In particular, he alleges that “Defendants Payne and Root displayed invidious

discrimination based on race as I was punished for a false misconduct and property destroyed.”

Id. ¶ 28. “A plaintiff presenting a race-based equal protection claim can either present direct

evidence of discrimination, or can establish a prima facie case of discrimination under the burden-

shifting scheme set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36

                                                  8
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                  PageID.411       Page 9 of 13



L.Ed.2d 668 (1973).” Umani v. Mich. Dep’t of Corr., 432 F. App’x 453, 458 (6th Cir. 2011)

(footnote omitted) (citing Arendale v. City of Memphis, 519 F.3d 587, 603 (6th Cir. 2008)). In

the instant matter, plaintiff fails to allege sufficient facts to support a claim of intentional race

discrimination by direct evidence or by indirect evidence under McDonnell’s burden-shifting

framework. See id. at 458-61 (discussing proving discrimination through direct or indirect

evidence). Plaintiff fails to allege with any specificity why or how he was subject to race

discrimination. “Conclusory allegations of unconstitutional conduct [regarding discriminatory

treatment] without specific factual allegations fail to state a claim under § 1983.” Baker v.

Hoffner, No. 1:15-CV-68, 2015 WL 869294, at *4 (W.D. Mich. Feb. 26, 2015) (citing Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 555). Plaintiff thus fails to state a race discrimination claim

upon which relief may be granted.

               Seventh, plaintiff fails to state an equal protection claim. He appears to assert this

claim generally against “defendants” for being held in “Administrative Detention/Segregation,”

Compl. ¶ 63, and specifically against Warden Lindsey and Corrections Officer Sims due to issues

with his property. Id. ¶¶ 72, 76. The Equal Protection Clause is in essence “a direction that all

persons similarly situated should be treated alike.” Robinson v. Jackson, 615 F. App’x 310, 314

(6th Cir. 2015) (citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). “To

assert a Fourteenth Amendment equal protection claim, a plaintiff must prove that a state actor

purposefully discriminated against him because of his membership in a protected class.” Simpson

v. Ameji, 57 F. App’x 238, 239 (6th Cir. 2003) (internal citation omitted). In the present case,

plaintiff’s equal protection claim lacks factual support. He fails to allege with any specificity how

he was treated differently from others who were similarly situated or that he was discriminated

against because he is a member of a protected class. “It is not enough for a complaint under §

                                                 9
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                  PageID.412      Page 10 of 13



1983 to contain mere conclusory allegations of unconstitutional conduct by persons acting under

color of state law,” and “[s]ome factual basis for such claims must be set forth in the pleadings.”

Chapman, 808 F.2d at 465 (citing Place v. Shepherd, 446 F.2d 1239 (6th Cir. 1971)). Plaintiff’s

equal protection claim fails to meet this standard and is therefore subject to dismissal.

               Eighth, plaintiff’s complaint must be dismissed, in part, on the basis of sovereign

immunity, to the extent it asserts claims against the State of Michigan Administrative Board of

Claims and against MDOC employees Corrections Officers Payne, Root, Sims, Curtis, and Rual

in their official capacities for monetary damages.6 This Court has explained that

               [t]he Eleventh Amendment bars civil rights actions against a state and its
               agencies and departments unless the state has waived its immunity and
               consented to suit or Congress has abrogated that immunity. Will v.
               Michigan Dep’t of State Police, 491 U.S. 58, 66, 109 S.Ct. 2304, 105
               L.Ed.2d 45 (1989). Eleventh Amendment immunity also applies to state
               employees who are sued in their official capacities. See Colvin v. Caruso,
               605 F.3d 282, 289 (6th Cir. 2010) (citing Cady v. Arenac Co., 574 F.3d 334,
               344 (6th Cir. 2009)).

Alexander v. Cramer, No. 2:12-CV-15451, 2012 WL 6681727, at *2 (E.D. Mich. Dec. 21, 2012).

“The state of Michigan . . . has not consented to being sued in civil rights actions in the federal

courts,” Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v.

Michigan, 803 F.2d 874, 877 (6th Cir. 1986)), and “Congress did not abrogate Eleventh

Amendment immunity when it enacted § 1983.” Moore v. Worthy, No. 2:13-CV-13960, 2013

WL 5719150, at *2 (E.D. Mich. Oct. 21, 2013) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)).

“Eleventh Amendment immunity ‘bars all suits, whether for injunctive, declaratory or monetary


       6
         Director Washington and Warden Lindsey are also MDOC employees entitled to
sovereign immunity, but plaintiff has failed to state a claim against them because he cannot hold
them liable for their roles as supervisors or for denying plaintiff’s grievances, and because his
equal protection claim against Warden Lindsey fails, as noted above.

                                                 10
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                   PageID.413       Page 11 of 13



relief, against the state and its departments . . . .’” McCormick v. Miami Univ., 693 F.3d 654, 661

(6th Cir. 2012) (quoting Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 381 (6th Cir. 1993)).

However, “for suits against individuals in their official capacities” under § 1983, “the Eleventh

Amendment permits prospective injunctive relief, but not damage awards.” McKay v. Thompson,

226 F.3d 752, 757 (6th Cir. 2000) (citing Will, 491 U.S. at 70-71). The State of Michigan

Administrative Board of Claims and MDOC employees Corrections Officers Payne, Root, Sims,

Curtis, and Rual are therefore entitled to Eleventh Amendment immunity. Plaintiff’s claims

against the State of Michigan Administrative Board of Claims are barred, and plaintiff’s claims

against the MDOC employees are barred to the extent they are sued in their official capacities for

monetary damages.

                Lastly, the Court finds that plaintiff’s claims of retaliation, excessive force, and

denial of medical care against Corrections Officers Payne, Root, Sims, Curtis, and Rual, and RN

Russell are not subject to dismissal under §§ 1915(e)(2)(b) and 1915A(b). While plaintiff may or

may not prevail on these claims, he has pled sufficient facts to satisfy the pleading requirements

at this early stage of the case.

                In a letter addressed to the Court dated February 13, 2020, plaintiff asks if he can

file an amended complaint [docket entry 4]. If he still intends to do so, the Court instructs plaintiff

to amend his complaint in compliance with Fed. R. Civ. P. 15(a)(1) and (2), which provide:

                (1) Amending as a Matter of Course. A party may amend its pleading once
                as a matter of course within:

                (A) 21 days after serving it, or

                (B) if the pleading is one to which a responsive pleading is required, 21 days
                after service of a responsive pleading or 21 days after service of a motion
                under Rule 12(b), (e), or (f), whichever is earlier.


                                                   11
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                 PageID.414      Page 12 of 13




               (2) Other Amendments. In all other cases, a party may amend its pleading
               only with the opposing party’s written consent or the court’s leave. The
               court should freely give leave when justice so requires.

If plaintiff amends his complaint, he may not reassert claims that this order has dismissed.

IV. Conclusion

               For the reasons stated above, the Court concludes that the complaint fails to state a

claim upon which relief may be granted as to plaintiff’s claims regarding supervisory liability, the

denial of his complaints or grievances, a false misconduct report, the confiscation/destruction of

personal property, conspiracy, race discrimination, and the denial of equal protection. Given this,

the complaint fails to state a claim against defendants Director Washington and Warden Lindsey.

The Court also concludes that defendants the State of Michigan Administrative Board of Claims

and the MDOC employees are entitled to sovereign immunity. Accordingly,



               IT IS ORDERED that plaintiff’s claims regarding supervisory liability, the denial

of his complaints or grievances, a false misconduct report, the confiscation/destruction of personal

property, conspiracy, race discrimination, and the denial of equal protection are dismissed pursuant

to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).



               IT IS FURTHER ORDERED that the complaint is dismissed as to defendants the

State of Michigan Administrative Board of Claims, Director Washington, and Warden Lindsey.




                                                12
Case 2:20-cv-10193-BAF-APP ECF No. 7 filed 05/18/20                     PageID.415        Page 13 of 13



                IT IS FURTHER ORDERED that plaintiff’s claims against defendants MDOC

employees Corrections Officers Payne, Root, Sims, Curtis, and Rual are dismissed to the extent

these defendants are sued in their official capacities for monetary damages.



                IT IS FURTHER ORDERED that an appeal of this decision would not be taken in

good faith within the meaning of 28 U.S.C. § 1915(a)(3).




                                                  s/Bernard A. Friedman
 Dated: May 18, 2020                              Bernard A. Friedman
        Detroit, Michigan                         Senior United States District Judge



                                    CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on May 18, 2020.
 Cedric Bell #248097                               s/Johnetta M. Curry-Williams
 LAKELAND CORRECTIONAL FACILITY                    Case Manager
 141 FIRST STREET
 COLDWATER, MI 49036




                                                   13
